Citation Nr: 1114246	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  09-30 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia




THE ISSUE

Entitlement to an increased rating for degenerative disease of the left knee status post meniscectomy, currently rated 10 percent disabling.  




ATTORNEY FOR THE BOARD

W. Harryman, Counsel



INTRODUCTION

The Veteran served on active duty from October 1970 to April 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case is under the control of the Atlanta, Georgia, RO.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The Veteran was afforded a VA compensation examination of his left knee disability in June 2008.  Although VA clinic records in 2008 indicate that examiners noted crepitus in the Veteran's left knee, the June 2008 VA compensation examiner stated that there was none.  Also, after stating that joint function of the left knee was additionally limited after repetitive movement by pain, fatigue, weakness, lack of endurance, and incoordination, with pain being the main factor, the compensation examiner then indicated that those factors produced no additional limitation of motion.  The examiner did not indicate what additional limitation of joint function was produced by the above factors, if not limitation of motion.  Further, the examiner stated that the medial and lateral meniscus test of the Veteran's left knee was within normal limits.  However, VA treatment records reflect numerous complaints and abnormal clinical findings regarding the left knee, with magnetic resonance imaging of the left knee in May 2008 showing significant tears of the menisci of the knee.  In light of these inconsistencies, the Board finds that the June 2008 VA compensation examination is inadequate.  Moreover, on the Veteran's VA Form 9, received in August 2009, he stated that his left knee had continued to degenerate, indicating worsening since the June 2008 examination.  Therefore, he must be afforded another VA compensation examination to assess the current severity of his left knee disability.  

Accordingly, the case is remanded for the following actions: 

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health providers who have evaluated or treated him for his left knee disability.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must then be afforded a VA joints examination to determine the current severity of his left knee disability.  All indicated tests and studies, to include active range of motion testing of the left knee, expressed in degrees by use of a goniometer, with standard ranges provided for comparison purposes, must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must describe all symptomatology due to the Veteran's service-connected left knee disability, to include whether there is any instability, weakness, fatigability, incoordination, or flare-ups.  The examiner must also indicate whether there is any recurrent subluxation or lateral instability of the Veteran's left knee, and if so, whether it is slight, moderate, or severe.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the left knee, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected left knee disability, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected left knee disability, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected left knee disability.  Any limitation of function of the left knee found must be adequately described.  The rationale for each opinion expressed must also be provided.  If the requested opinion(s) cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the above development has been completed, the Veteran's claim for an increased rating for degenerative disease of the left knee status post meniscectomy must be readjudicated.  If the claim on appeal remains denied, the Veteran must be provided a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

